 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MERLY ALEJO,                                      No. 1:21-cv-00023-DAD-HBK
12                       Plaintiff,                     VOLUNTARY DISMISSAL WITH
                                                        PREJUDICE UNDER FED. R. CIV. P. 41
13            v.                                        (a)(1)(A)(ii) AS TO DEFENDANT
                                                        TRANSUNION LLC
14    EXPERIAN INFORMATION
      SOLUTIONS, INC., et al.,                          (Doc. No. 27)
15
                         Defendants.
16

17

18           On May 27, 2021, plaintiff and defendant TransUnion, LLC filed a Joint Stipulation of

19   Dismissal, stipulating to the dismissal of TransUnion from this action under Fed. R. Civ. P.

20   41(a)(1)(A)(ii) with prejudice. (Doc. No. 27). The Stipulation states that “each party [will] bear

21   their owns costs and attorneys’ fees.” (Id.). No defendants remain following TransUnion’s

22   dismissal. See Doc. No. 20 (March 5, 2021 stipulated dismissal of Oportun Financial

23   Corporation); Doc. No. 23 (March 24, 2021 stipulated dismissal of Experian Information

24   Solutions, Inc.).

25           Accordingly:

26   Pursuant to the Joint Stipulation of Dismissal, defendant TransUnion, LLC is dismissed from this

27   action with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii) and the Clerk of Court is directed to

28   close this case.
                                                       1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   May 28, 2021
 4                           HELENA M. BARCH-KUCHTA
                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             2
